Citation Nr: 1520541	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-28 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for left total knee arthroplasty with scar associated with post op lateral meniscectomy, left knee, with some relaxation of cruciate ligaments and mild limitation of flexion (hereafter left knee disability) from February 28, 2011.

2.  Entitlement to an effective date prior to February 28, 2011, for the assignment of a 60 percent rating for left knee disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) from September 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 

By way of background, the Veteran filed a claim for an increased rating for his left knee disability on December 20, 2006.  A March 2008 rating decision deferred action on the claim.  Meanwhile, in October 2008, prior to an RO decision, the Veteran submitted an additional claim for temporary total convalescence resulting from a June 2008 left knee total arthroplasty.  In a June 2009 rating decision, the RO granted service connection for left total knee arthroplasty and assigned an evaluation of 100 percent from June 3, 2008, to July 31, 2009, and a 30 percent rating thereafter.  The RO issued an additional rating decision in September 2009, which continued a 30 percent rating for the left knee disability from the date of his 2006 claim to June 3, 2008 and after a temporary total (100 percent) rating ending August 1, 2009.  In September 2009, the Veteran submitted a timely notice of disagreement (NOD) as to the September 2009 rating decision.  

A July 2013 rating decision increased the rating assigned to the left knee disability to 60 percent, effective February 28, 2011, and an August 2013 statement of the case (SOC) confirmed this determination.  The period prior to February 28, 2011, was not addressed in the SOC, though it was properly within the RO's jurisdiction. In October 2013, the Veteran filed a statement disagreeing with the effective date assigned for the 60 percent rating, which is part and parcel of his claim for a rating in excess of 30 percent from the date of his March 2006 claim.  The issue has therefore been recharacterized as it appears on the cover page of the instant decision.  The October 2013 statement was a timely substantive appeal as to the sole issue addressed in the July 2013 SOC. 

However, as an SOC has not been provided on the issue of entitlement to an effective date prior to February 28, 2011, for the assignment of a 60 percent rating for left knee disability, that issue is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran has alleged no error of fact or law in the assignment of a 60 percent rating for his left knee disability.


CONCLUSION OF LAW

Absent any case or controversy for Board consideration, the appeal as to the issue of the Veteran's entitlement to a rating in excess of 60 percent for left knee disability is dismissed.  38 U.S.C. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Here, the Veteran has limited his appeal to the effective date assigned for the 60 percent rating for his left knee disability.  On his October 2013 VA Form 9, he marked the box indicating he wished to limit his appeal and wrote the following: "the effective date for the rate increase by the VA to 60% disabled for the condition off [sic] my left knee . . [t]he original claim . . . was filed in Dec[ember] 2006 . . . [t]his should be the true effective date."  Subsequently, in a January 2015 statement, the Veteran confirmed his intent to limit his appeal to the effective date assigned for the 60 percent rating, noting that the "only question concerning my claim is whether to use Dec[ember] 2006, the date of the original claim for reevaluation of my left knee condition, or Feb[ruary] 2011, the date of my "Supplemental Claim," as the effective date of the increased 60% disability rating for the service connected injury to my left knee."  As noted below, the AOJ has yet to issue a SOC on the effective date issue, and the Board is remanding the appeal to direct the AOJ to do so.  
However, absent any allegation of error of fact or law for the Board to consider with regard to the only issue perfected to the Board, entitlement to a rating in excess of 60 percent for the left knee disability from February 28, 2011, there remains no case or controversy as to whether the Veteran is entitled to the benefit sought, and the appeal is dismissed.


ORDER

The appeal concerning the issue of entitlement to a rating in excess of 60 percent for the left knee disability from February 28, 2011, is dismissed.


REMAND

As noted in the Introduction above, in a July 2013 rating decision, the Veteran was awarded a 60 percent rating for his left knee disability, effective February 28, 2011.  In the October 2013 VA Form 9, the Veteran argued that the effective date assigned for the 60 percent rating for his left knee disability should be from the date of his December 20, 2006 claim for an increased rating.  The Board construes the Veteran's October 2013 statement as a timely Notice of Disagreement (NOD) with the effective date assigned for the 60 percent rating in the July 2013 rating decision.  This issue is part and parcel of the unaddressed portion of his claim for a rating in excess of 30 percent for the left knee disability from the date of his December 20, 2006 claim for an increase to February 28, 2011.  Since the AOJ has not yet issued a SOC on this matter, the Board must remand the claim for issuance of one.  
38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this remaining issue is REMANDED for the following action:

Issue a SOC as to the Veteran's entitlement to an effective date prior to February 28, 2011, for the assignment of a 60 percent rating for left knee disability (part and parcel of his pending claim for a rating in excess of 30 percent for the left knee disability from the date of his December 20, 2006, claim to February 28, 2011).  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


